DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-19) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “the present claims define processes, and systems for performing those processes, at a more granular level compared to that of Abutbul’s framework. The framework of Abutbul uses analytics and organizes several of these analytics in sequence to process data. By contrast, the present claims consider each analytic to include modular blocks. These blocks are sequenced to create an analytic, where an individual pipeline executes only one analytic or an instance of that analytic. Furthermore, the word pipeline while being used in both frameworks refers to different execution blocks in the current claims. Abutbul’s framework uses the word 
pipeline to represent a sequence of analytics, while in the present claims “analytic” and “pipeline” are synonymous.  It is also significant that Abutbul fails to disclose “modules” which must belong to a stage of the analytic (1.e. pipeline) selected from initialization, processing, and termination. Claims 1 and 12 are also amended to emphasize that each module in the pipeline belongs to a stage of the pipeline selected from initialization, processing, and termination. Again, the “modules” that Abutbul is asserted to teach are each separate entire analytics. Thus they cannot be classified as belonging to a stage of an analytic that is either initialization, processing, or termination. The present claims are different and distinguishable from what is taught by Abutbul because the claimed modules represent individual steps or tasks in a single analytic that may be selected and organized into a customized pipeline or analytic. Abutbul’s teachings do not provide for customization of the tasks performed in an analytic.  
Applicant further submits that the premises of Abutbul are not applicable to a method involving video data and live streams and would not have been considered by a person skilled in the art who was intending to analyze such information. As understood by those of skill in the art, data in the context of analytics can be generally categorized as unstructured and structured data. Video data and live streams are usually structured in chronological order (and may be referred to as time-series data), and are sometimes unbounded (such as in live video). Abutbul’s framework heavily assumes that the data is unstructured, and hence all the data is defined ahead of the start of analytic processing and the data in its entirety is processed simultaneously by each analytic at each stage. Performing analytics on structured time-series data that is unbounded cannot be achieved using Abutbul’s teachings, because the complete data is not defined ahead of time. The present claims operate with data that is structured (i.e. time-series data such as video data and live streams) and unbounded. In the present claims, there is no requirement that the complete data be defined ahead of time, as the processing is conducted on an instance of the data without relation to the instances before or ahead of it. In order to achieve this, the present claims also specify the communication (i.e. signal streams and message streams) required to process time-series data and this forms a critical component of the claimed methods and systems. By contrast, Abutbul does not specify any details of how the data is transferred between analytics as this is a trivial component and the dataset is analyzed in its entirety and passed on to the following stage.” (See applicant’s remarks dated 8/4/22.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 13, 2022